COLEMAN, J.
This is an action by appellee in assumpsit to recover for merchandise sold and delivered. Plaintiff introduced evidence that defendants, as partners, made a contract of purchase of the goods on or about the 1st of May, 1894, to be shipped later, at a stipulated price'. It was in evidence that ■ on June 4th afterwards, the partnership of J. C. & W. T. Brannum was dissolved, W. T. Brannum retiring from the firm. There was some evidence tending to show that before the goods were shipped, plaintiff was notified of the dissolution of the firm, and an order given by the defendants, not to ship the goods. The .evidence was without conflict, that defendants, as partners and before the dissolution, purchased the goods, that they were shipped to the partnership and received in the partnership name, and there was no evidence tending to show that plaintiff released the firm from their contract, or agreed to look to.J. C. Brannum for payment. The law in this State is, that a mere extension of the time of payment of a partnership debt, does not release a partner who may have retired from the . firm after the contraction of the debt and before the grant of extension. In fact the decision of the court in the case of First Nat. BanJcv. Cheney, 114 Ala. 546, and especially as to plea No. 5 in the case cited, disposes of the defense relied upon by the defendants in. the present case, adversely to their contention,
*603We find no error in the exclusion of the letter written by the plaintiff to J. C. Brannum. It show's on its face it was a reply written to a letter of J. C. Brannum; dated long after the contract and receipt of the goods, and could exert no influence on the issue made by the pleading. — First Nat. Bank v. Cheney, 114 Ala. 536, supra.
Affirmed.